Citation Nr: 1139362	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-42 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for incisional hernias, status-post exploratory laparatomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1967 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing at the RO in June 2011, before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).  


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran suffers from two large ventral, postoperative hernias that are not well-supported by a belt; however, he does not manifest massive hernias, characterized by persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of the abdominal muscular and fascial support so as to be inoperable.  


CONCLUSION OF LAW

The criteria are met for a higher 40 percent rating, though no greater rating, for the hernia disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) and complying with Dingess was sent to the Veteran in March 2008.  This notice was sent prior to the initial decision on the claim in June 2008, so in the preferred sequence.  There was no timing or content defect.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained his service treatment records (STRs) and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Next, specific VA medical examinations pertinent to the issue on appeal were obtained in April 2008 and December 2010 to reassess the severity of his hernia disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran contends that the April 2008 VA compensation and pension (C&P) examination was inadequate because it was performed by a nurse practitioner, not a physician.  He also opined that the nurse practitioner did not demonstrate medical knowledge on assessing a hernia.  However, the Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the hernia disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis

In his Board hearing and other documents of record, he asserts his hernia is increasing in size and cannot be supported by a belt, such that he warrants a higher rating.  The Veteran's hernia disability has been rated as 20-percent disabling, under 38 C.F.R. § 4.114, DC 7339 (ventral, postoperative hernia).  In considering other applicable diagnostic codes, the Board finds that this is the most appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Under DC 7339, a 20 percent rating is warranted for a small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  38 C.F.R. § 4.114, DC 7339.

A 40 percent rating is warranted for a large postoperative ventral hernia, not well supported by belt under ordinary conditions.  Id.

The maximum, 100 percent rating is warranted for a massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Id.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from February 2007, which is one year prior to the February 2008 increased rating claim.  


A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

By way of background, there are medical records prior to the period of the appeal that contribute to the disability picture.  It appears the Veteran's present hernia disability developed as residuals of an exploratory laparatomy performed during service in October 1969, in the course of treatment for a stab wound to the left lower quadrant of his abdomen.  

In May 1994, the Veteran sought treatment for an enlarging and painful hernia; private medical records show he was found to have two incisional hernias in the lower third of his previous exploratory laparatomy wound.  Accordingly, he was surgically treated by an incisional hernia repair operation, sowed with Marlex mesh.  

As for the evidence during the period of the appeal, (i.e., since February 2007), the April 2008 VA examination recorded his complaints that the hernia had become larger and produced intermittent pain in the area.  Notably, the Veteran reported that he had retired in 2006 due to age or duration of work, and medical/physical problems from his non-service-connected rheumatoid arthritis.  The examiner found a recurrent, mid-line, incisional hernia that measured 2cm in length by 0.5cm in width from the umbilicus upward, palpable only, with no visible herniation present.  The examiner noted the hernia was healed, with no belt or truss indicated.  

A February 2009 private treating physician, Dr. M.F., assessed the Veteran with two recurrent, ventral incisional hernias.  The measurements showed the upper and lower hernias were 2cm and 4cm in size.  Dr. M.F. added these hernias would not be aided by an abdominal binder.  Similarly, at the last C&P examination in December 2010, the examiner found he had two recurrent, ventral hernias, of 2cm and 4cm size; and a truss and belt were not indicated for either.  For both hernias, the examiner also assessed them as operable; no weakening of the muscular support of the abdominal wall; and mild, localized weakening of the fascial support of the abdominal wall.  The upper hernia showed moderate, persistent diastasis of the recti muscle.  The lower hernia showed mild, persistent diastasis of the recti muscle.  

More recently, an April 2011 letter from private treating physician, Dr. E.B., stated "he has two large ventral hernias under his laparatomy scar.  One is 5cm and the second is 8cm.  These are in such a position that he cannot have these banded or belted."

Based on the above evidence, the Board finds that the Veteran is entitled to a higher disability rating of 40 percent.  Again, a 40 percent disability rating is meant to compensate a Veteran for a large hiatal hernia, not well supported by a belt under ordinary conditions.  38 C.F.R. § 4.114, DC 7339.  The overall medical evidence, considering both during and prior to the period of the appeal, have shown two postoperative ventral hernias that progressively increased in size over the years.  Prior to this period of the appeal, the hernia was repeatedly assessed by C&P examiners as "small" in size, of approximately 1-2 cm in length, thus warranting the present 20 percent rating.  During this period of the appeal (i.e., since February 2007 (one year prior to the claim)), however, the medical findings have shown larger measurements of at least 2cm for the upper hernia and at least 4 cm for the lower hernia.  

While the examiners did not specifically characterize the size as "small" versus "large," it is evident that the size of the hernias are much larger during this period of the appeal than previously.  The findings of his private treating physician, Dr. E.B., characterized the hernias as "large" and confirmed the Veteran's allegations of increasing size.  Also, the medical evidence shows that the hernias are in a location that prevents them from being well supported by a belt.  

The Board concludes he has suffered from two large ventral hernias throughout the period of the appeal, and the evidence suggests the hernias are not well supported by a belt under ordinary conditions.  As such, the Veteran's disability warrants a higher 40 percent disabling under DC 7339.


However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the highest available disability rating of 100 percent at any time during the period of the appeal.  As mentioned, a 100 percent disability rating is warranted under DC 7339 when there is evidence of a massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114.

The Veteran's hernia disability is generally not so severe as to warrant a higher 100 percent rating.  While the December 2010 VA examiner found the hernia disability manifests a weakened fascial support of abdominal wall, it was noted to be "mild" in nature (not extensive) and the hernia noted as operable (not inoperable).  The examiner also observed the hernias produced "mild" and "moderate" diastasis of recti muscles, as opposed to the "severe" level required for the maximum rating.

Importantly, there is simply no medical finding or contention that the Veteran's ventral hernias approach a "massive" size, a requisite characteristic for the maximum rating.  At most, the hernias have been observed to be "large" by Dr. E.B.; and this physician also recorded the largest measurements of 5cm for the first hernia and 8cm for the second.  There is no objective indication from these measurements or any medical findings that these hernias are greater than "large" in size.  These medical findings do not meet the criteria for a 100 percent rating.  

The Board emphasizes the Veteran has not offered any lay statements that he meets any of the criteria for a 100 percent rating.  For instance, aside from a general assertion of increasing size of his hernias (already considered in assigning a higher 40 percent rating), the Veteran has not alleged his hernias are "massive" in size.  

Resolving all reasonable doubt in the Veteran's favor, the Board assigns a higher 40 percent rating, but no greater, under DC 7339.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  There is no basis to further "stage" his rating under Hart because his hernia disability has never been more than 40 percent disabling at any time since February 2007 (one year prior to filing his current claim).  


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for an extra-schedular rating, which is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's hernia disability was applied to the applicable rating criteria and precedential case law.  

Importantly, the Board finds no evidence that these conditions have markedly interfered with his ability to work, meaning above and beyond that contemplated by his currently assigned schedular ratings.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Despite the Veteran's contention of his hernia impairing his ability to lift heavy items and operate heavy machinery, his hernia did not preclude him from maintaining his prior employment.  Indeed, he reported that he retired in 2006 due to age/duration of work and medical problems from non-service-connected rheumatoid arthritis, as opposed to his service-connected hernia.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's hernia disability picture includes exceptional factors.  In any event, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  Therefore, the Board finds a referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

A 40 percent rating is granted for the hernia disability, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


